EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of May 4, 2022 and to the Information Disclosure Statement (IDS) of May 10.  The amendment has been ENTERED.
It is noted that claims 11-16 stand CANCELLED, and that claims 17-26 are NEWLY-ADDED.
The drawings of April 17, 2020 are hereby accepted as FORMAL.
Please note that any mention of a line number in a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On line 5 of independent claim 17, delete “independent” and insert –independently—therefor.

In that the examiner’s amendment above merely corrects an obvious, typographical error that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On line 13 of independent claim 1, the phrase, “no matter the presence … of the air gap” is interpreted to mean “despite the presence” of the air gap, since the air gap is positively recited on line 10 of the claim.  That is to say, the claim language in claim 1 in no way encompasses an embodiment in which there is no air gap.
On lines 15-16 of independent claim 6, the phrase, “no matter the presence … of the air gaps” is interpreted to mean “despite the presence” of the air gaps, since the air gaps are positively recited on line 12 of the claim.  That is to say, the claim language in claim 1 in no way encompasses an embodiment in which there are no air gaps.
The rejections of claims 1-10 under 35 USC 112(b) as set forth in the office action of February 4, 2022 have been overcome by the amendment of May 4, 2022, and by the remarks with that amendment, which remarks are taken as being persuasive.
Independent claim 1 and dependent claims 2-5 are allowable over the prior art of record due to the amendment of May 4, 2022, and due to the remarks with that amendment, which remarks are taken as being persuasive.
The text of independent claim 6 as newly-amended is as follows: 
“6. (Currently Amended) A three-piece radome, comprising: a back piece formed by injection molding a first radar-transparent resin and defining a first thickness profile that is substantially uniform; an intermediary piece formed by injection molding a second radar-transparent resin and defining a first stepped feature and a second thickness profile that is a first set of desired radar performance metrics; and a cover piece formed by injection molding a third radar-transparent resin and defining a second stepped feature that is complementary to the first stepped feature and a third thickness profile that is optimized independently or separately from the optimization of the first thickness profile to achieve [[the]] a second set of desired radar performance metrics, wherein air gaps are present between the back piece, the intermediary piece, and the cover piece and the second and third thickness profiles are each independently optimized to achieve the respective first and second sets of desired radar performance metrics such that the radome has optimal radar performance no matter the presence or size of the air gaps.”  (Bold added).
With respect to independent claim 6 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 7-10 is allowable over the prior art of record, at least, in that it depends from allowable, independent claim 6.
The text of newly-added, independent claim 17 is as follows:                            “17. (New) A method of manufacturing a three-piece radome, the method comprising: determining a first thickness profile for a back piece of the radome, wherein the first thickness profile is substantially uniform; independent or separately optimizing, without regard for the first thickness profile or an optimized third thickness profile of a cover piece of the radome, an optimized second thickness profile for an intermediary piece of the radome to achieve a first set of desired radar performance metrics; independently or separately optimizing, without regard for the first or optimized second thickness profiles, the optimized third thickness profile of the cover piece to achieve a second set of desired radar performance metrics; Serial No. 16/851,464Page 4 of 10injection molding first, second, and third radar-transparent resins to form the back piece and the cover piece, respectively, wherein the intermediary piece defines a first stepped feature and the cover piece defines a second stepped feature that is complementary to the first stepped feature; and combining the back piece, the intermediary piece, and the cover piece to form the radome, wherein air gaps are present between the back piece, the intermediary piece, and the cover piece.”  (Bold added).
As for independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 18-26 is allowable over the prior art of record, at least, in that it depends ultimately from allowable, independent claim 17.
All objections and rejections of record in this application have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648